*12On Petition for Rehearing
By the Court,
Sanders, J.:
The application of respondent for a rehearing in the above-entitled cause is denied. On motion of the appellant it is ordered that the concluding paragraph of the opinion of the court, indicating the order of reversal to be made herein, be amended so as to read as follows:
We conclude that the court erred in striking appellant’s answer and sustaining respondent’s demurrer thereto, and such order, and so much of the judgment as depends thereon, is hereby reversed.